 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoza Watch Corp. and United Industrial WorkersUnion affiliated to Seafarers InternationalUnion of N.A., AFL-CIO. Case 24-CA-4199May 5, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn January 9, 1980, Administrative Law JudgeLeonard M. Wagman issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'i The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.We also find totally without merit Respondent's allegations of bias andprejudice on the part of the Administrative Law Judge. Upon our fullconsideration of the record and the Administrative Law Judge's Deci-sion, we perceive no evidence that the Administrative Law Judge pre-judged the case, made prejudicial rulings, or demonstrated bias againstthe Respondent in his conduct of the hearing or his analysis or discussionof the evidence.The Respondent, inter alia, excepts to the Administrative Law Judge'sdenial at the hearing of its motion to dismiss the complaint on groundsthat the charge was not filed within 6 months of the unfair labor prac-tices as is required by Sec. 10(b) of the Act, and excepts to the failure ofthe Administrative Law Judge to address this issue in his Decision. Inview of the charge's filing date of July 27, 1979, and our adoption of theAdministrative Law Judge's finding that the unfair labor practices com-menced March 5, 1979, we find that the charge was timely filed and, ac-cordingly, adopt the Administrative Law, Judge's denial of the Respond-ent's motion to dismiss the complaint for failure to comply with Sec.Il b).The General Counsel in his complaint listed the following exclusions inhis description of the appropriate unit: managerial and professional per-sonnel, office clerical employees, specialists, messengers, drivers, guards,and supervisors as defined in the Act. In its answer the Respondentdenied the complaint's allegation of the appropriate unit but did not affir-matively assert a description of the appropriate unit.The Administrative Law Judge noted that the certification listed thefollowing exclusions: managerial and professional personnel, office cleri-cal employees, ';pecialists, guards, and supervisors as defined in the Act,and that the collective-bargaining agreement between the parties listedthese same exclusions with the additional exclusion of drivers. He found,however. that the appropriate unit excluded those same employee classifi-cations as the General Counsel listed in his complaint. In the absence ofexceptions to this finding, we adopt that description of the appropriateunit. In doing so, we note that it was proper for the parties to add theexclusion of drivers in the unit covered by their collective-bargainingagreement to the exclusions listed in the certification as that additionalexclusion can have no effect on the basic appropriateness of the certifiedunit. the Union's majority therein, or the ability of the employees to bar-gain. See Sierra Pacific Htospitals, Inc., d/h/a Riverside Ilospital for Ex-tended Care, 222 NI.RB 767, 768, fn 4 (1976 ; Landis Idol Company, Di-vision of Litton Industries, 203 NLRB 10)25, 1126 (1973)249 NLRB No. 36and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Roza WatchCorporation, Christiansted, St. Croix, U.S. VirginIslands, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, except that the attached notice issubstituted for that of the Administrative LawJudge.:We have modified the proposed notice to conform with the provi-sions of the recommended Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bar-gain collectively with United Industrial Work-ers Union affiliated to Seafarers InternationalUnion of N.A., AFL-CIO, in the followingappropriate unit:All production and maintenance employeesemployed at our Christiansted, St. Croix,U.S. Virgin Islands, plant, exclusive of allmanagerial and professional personnel, spe-cialists, drivers, messengers, guards, officeclerical employees and all supervisors as de-fined in Section 2(11) of the National LaborRelations Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed themby the Act.WE WILL recognize and, upon request, bar-gain with the Union as the exclusive repre-sentative of our employees in the aforesaid ap-propriate unit with respect to rates of pay,wages, hours of employment, and other termsand conditions of employment and, if an un-derstanding is reached, embody such under-standing in a signed agreement.ROZA WATCH CORP. ROZA WATCH CORP.285DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge:This matter was heard in Christiansted, St. Croix, U.S.Virgin Islands, on November 13, 1979. The complaint al-leges, and Respondent's timely answer denies, that sinceon or about March 5, 1979, and continuing thereafter,Respondent, Roza Watch Corp., has withdrawn its rec-ognition of the Charging Party, United Industrial Work-ers Union, affiliated to Seafarers International Union ofNA, AFL-CIO (the Union), as the exclusive collective-bargaining representative of a unit of Respondent's pro-duction and maintenance employees, and has refused tobargain collectively with the Union, in violation of Sec-tion 8(a)(5) and (1) of the National Labor Relations Act,as amended, referred to hereinafter as the Act (29 U.S.C.Sec. 151, et. seq.).On the basis of the entire record, the demeanor of thewitnesses and the oral arguments given at the hearing inlieu of written briefs, I make the following findings, con-clusions, and recommendations.'The following facts were not disputed: On July 16,1976, the Regional Director for Region 24, on behalf ofthe National Labor Relations Board, certified the Unionas the exclusive collective-bargaining representative ofthe following unit of Respondent's employees:All production and maintenance employees em-ployed by [Roza Watch Corp.] at its Christiansted,St. Croix, U.S. Virgin Islands, plant, excluding allmanagerial and professional personnel, specialists,messengers, office clerical employees, and all guardsand supervisors as defined in the Act.Thereafter, on December 10, 1976, Respondent, whichassembles watches, entered into a collective-bargainingagreement covering the certified unit with the additionalexclusion of drivers. The contract was effective fromJuly 1, 1976, up to and excluding December 31, 1978.The contract included the following union-securityprovision:Subject to the provisions of the Labor ManagementRelations Act, 1947 as amended, it shall be a condi-tion of employment that all Employees of the Em-ployer covered by this Agreement, who are mem-bers of the Union in good standing on the day ofthe execution of this Agreement, shall continue toremain members thereof in good standing, as de-fined in the Act, throughout the entire term of thisAgreement and those Employees who are not mem-bers of the Union on the date of the execution ofthis Agreement shall, on the thirty-first (31st) calen-dar day following the date of the execution of thisAgreement, become and remain members in goodstanding in the Union as defined in the Act. It shallalso be a condition of employment that all Employ-ees covered by this Agreement hired on or after its' I find from the pleadings that Respondent's business operations satis-fy the Board's jurisdictional standards, and that the Union is a labor orga-nization within the meaning of Sec. 2(5) of the Act.execution date shall, on the sixty-first (61st) calen-dar day following the beginning of such employ-ment, become and remain members in good stand-ing in the Union.In November 1978, the Union's regional director, FelixA. Francis, approached Respondent's bargaining negotia-tor, Attorney John James, regarding negotiations for anew contract. James invited Francis to submit theUnion's proposals. On or about December 29, 1978, theUnion mailed to James its proposals for a new collective-bargaining agreement covering Respondent's productionand maintenance employees. Having received no re-sponse, Francis, by letter dated February 9, 1979, re-quested that negotiations for the new contract begin, andpressed for word of Respondent's intentions in thisregard.By letter of February 13, 1979, James, answering onRespondent's behalf, rejected the Union's contract pro-posals, and agreed that negotiations should go forward assoon as he and Francis could agree on a date. By a sub-sequent letter of February 27, 1979, James advised Fran-cis that James had "been advised that the Union employ-ees at Roza Watch may be petitioning for a decertifica-tion of the Union." Thereafter, on March 5, 1979, Jamessent the following letter on Respondent's behalf to Fran-cis:Thank you for your letter of March 1, 1979.The information that employees at Roza Watchwish to get out of the union wasn't given to meuntil after my phone conversation with you, and Iimmediately wanted to advise you of it.What action, if any, the employees have taken is un-known to me. I would assume that by the time ofyour return, we would have heard from the NLRB;or you would have made your own investigationand can advise me. It would seem academic to comeup with a counterproposal until that situation is re-solved. [Emphasis supplied.]In May 1979, the Union again requested negotiationswith Respondent. Francis telephoned James and askedthat Respondent release two employees to participate inthe negotiations to be held in James' office on May 28.On the appointed day, Francis appeared at James' office.However, the two employees did not appear as request-ed and the negotiations did not proceed.On another occasion in early June, Francis again cameto James' office to begin negotiations on behalf of Re-spondent's production and maintenance employeees.However, such negotiations did not occur. James saidthat he forgot to call Respondent to obtain the release oftwo unit employees to participate with Francis in the ne-gotiations.Finally, on June 28, Francis appeared at James' officeto commence negotiations regarding Respondent's pro-duction and maintenance employees. However, James re-fused to engage in collective bargaining on the groundthat he did not believe the Union enjoyed the support ofa majority of Respondent's production and maintenanceemployees. There has been no collective bargaining be-IROZA WATCH CORP. 285 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDtween the parties regarding a new contract since this lastencounter.The parties stipulated that on March 5, 1978, the col-lective-bargaining unit involved in this case included 45employees. The parties have also stipulated that fromJanuary I to September 1, 1979, the size of the bargain-ing unit averaged 55 employees.During a Christmas party for Respondent's employeesheld on December 15, 1978, an unspecified number ofemployees2approached Respondent's plant manager,Wilfried Brockmeyer, and asked him how to get rid ofthe Union. His informants assured him that most of theunit employees favored the same sentiment toward theUnion. 3I find from the testimony of James that in late Febru-ary or early March 1979 Plant Manager Brockmeyer forthe first time told James "that there was an indicationthat the [Respondent's] employees wished not to be inthe Union." Based on this report,4James, acting as Re-spondent's negotiating agent, sent the letter of March 5,1979, quoted above, to the Union. At no time material tothis case has a decertification petition been filed concern-ing Respondent's production and maintenance employ-ees. Nor is there any showing that Respondent was atany time confronted by a petition signed by a majority ofits production and maintenance unit employees declaringthat they no longer wished the Union to represent themas their exclusive collective-bargaining representative.The General Counsel and the Union contend that Re-spondent's refusal to proceed with bargaining on March5, 1979, constituted a refusal to bargain in violation ofSection 8(a)(5) and (1) of the Act. Respondent arguesthat its refusal to offer a counterproposal on March 5 didI On direct examination, Brockmeyer, in testifying about this incident,first provided three names, then stated that he could not recall exactlywho spoke to him. Later, on cross-examination, Brockmeyer testified thathe could not recall how many and which employees spoke to him at theDecember party.I Brockmeyer also testified that at a second party held in Februaryseveral employees again asserted their desire to be rid of the Union.However, I find this testimony wanting in reliability. My doubt arose ini-tially from the serious conflicts between this testimony at the hearing onNovember 13, 1979, and his affidavit given on October 25, 1979, in whichhe averred that, aside from "side remarks against the Union" he over-heard, he had no other conversation "since December 1978 with employ-ees of Roza Watch concerning the dissatisfaction with the Union." How-ever, on cross-examination, Brockmeyer added to my suspicion. Forwhen asked if he had testified that he had told James of the Februaryincidents, Brockmeyer became troubled and answered: "I did not. Wedid. The company and the secretary told me about that. I don't know-."In sum, his troubled response, coupled with the contradiction of hisrecent affidavit, persuaded me that Brockmeyer's testimony regarding aFebruary encounter with antiunion employees was not worthy of belief.Nor have I credited his testimony to the effect that he was "convinceda long time ago" that a majority of the unit employees did not want theUnion. My general impression that Brockmeyer was not a candid witness,and the absence of record evidence to support this last assertion, persuad-ed me that it was unfounded.4 James testified that Brockmeyer's report included the asserted Febru-ary episode in which employees told Brockmeyer that a majority nolonger supported the Union. I have previously rejected Brockmeyer's tes-timony regarding this asserted incident. This factor together with my im-pression of James as he was testifying cast serious doubt upon his reliabil-ity. For James, who conceded his partisanship and enthusiasm, manifestedwillingness to embellish his testimony when he proffered the unfoundedsuggestion that the Union had intimidated unit employees to gain theirsupport. I have therefore rejected James' testimony that Brockmeyer re-ported the asserted February episode to him.not constitute a refusal to bargain. Instead, Respondentasserts that its initial refusal to bargain occurred on June28, at which time the Union's failure to produce two em-ployees as a bargaining committee, combined withBrockmeyer's report, convinced it that the Union did notenjoy the support of a majority of the unit employees. Ifind merit in the contention of the General Counsel andthe Union.Before resolving the issue of whether Respondent hasviolated Section 8(a)(5) and (1) of the Act, I must fix thetime of its initial refusal to bargain and withdrawal ofrecognition. On March 5, 1979, Respondent had before itthe Union's contract proposals which, according to Re-spondent's letter of February 13, were unacceptable.Further, in that same letter Respondent had agreed thatnegotiations would proceed as soon as its negotiator andthe Union's regional director could agree on a time. Inthis context, Respondent's declaration in its March 5letter to the effect that it could not present any counter-proposal until the Union's representative status was re-solved amounted to a refusal to bargain collectively withthe Union as the exclusive representative of Respond-ent's production and maintenance employees. Thus, con-trary to Respondent, I find that March 5 was the date ofits initial refusal to bargain with the Union. In determin-ing whether Respondent's refusal to bargain with theUnion on and after March 5 violated the Act, I amguided by well-settled Board doctrine. The Board has re-peatedly declared that "a certified union, upon expirationof the first year following its certification, enjoys a re-buttable presumption that its majority representationstatus continues." E.g., Triplett Corporation, 234 NLRB985 (1978). It is similarly settled "that the existence of acontract gives rise to a presumption that the Union wasthe majority representative at the time the contract wasexecuted and through the life of the contract, and to arebuttable presumption of majority support following itsexpiration." Triplett Corporation, supra at 985-986.As the Union here was the certified representative andhad been party to the recently expired collective-bar-gaining agreement, there was a rebuttable presumption ofcontinued majority status when Respondent withdrewrecognition and refused to bargain on March 5, 1979. Re-spondent had the burden of showing either that theUnion did not in fact enjoy majority status on March 5,1979, or that Respondent had a reasonable doubt basedupon objective considerations for believing that theUnion no longer enjoyed majority status as of that date.Dalewood Rehabilitation Hospital, Inc. d/b/a Golden StateHabilitation Convalescent Center, 224 NLRB 1618, 1619(1976).Respondent has not sustained this burden. It made noshowing that the Union did not in fact enjoy majoritystatus as of March 5, 1979. All that Respondent had wasthe assertion of some employees made to a member ofmanagement at a social gathering that a majority of theirmembers wanted to get out of the Union. Such evidenceis not sufficient to rebut the presumption of majoritystatus arising from the Union's certification and the re-cently expressed collective-bargaining agreement. Pick-Mt. Laurel Corporation, 239 NLRB 1257 (1979). ROZA WATCH CORP.287Nor did Brockmeyer's report provide an objectiveconsideration affording a reasonable ground for a good-faith belief that a majority of the unit employees nolonger supported the Union. For the reported assertionsby some employees about other employees' expression ofunion sentiment were pure hearsay. Further, the atmos-phere at Respondent's Christmas party was likely toprompt some employees to make remarks calculated toplease their Employer. In any event, there was no show-ing that as of March 5, 1979, Respondent was informedthat a majority of the unit employees had individuallytold Brockmeyer that they no longer wanted the Unionto represent them.In sum, Respondent has failed to establish either that,as of March 5, 1979, the Union did not in fact enjoy ma-jority support or that Respondent had reasonablegrounds on that date for a good-faith belief that theUnion had lost its majority status. Accordingly, I findthat Respondent was not justified in its refusal to bargainwith the Union on and after March 5, 1979, and therebyviolated Section 8(a)(5) and (1) of the Act. Terrell Ma-chine Company, 173 NLRB 1480, 1481-82 (1969), enfd.427 F.2d 1088 (4th Cir. 1970).I have not considered Respondent's proffered evidenceof occurrences which took place subsequent to March 5,1979, as grounds to justify its withdrawal of recognition.For, as March 5, 1979, was the day of Respondent's un-lawful refusal to bargain with and recognize the Union,such evidence cannot assist Respondent's defense. TriplettCorporation, supra at 986.CONCLUSIONS OF LAW1. The Respondent, Roza Watch Corp., is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. United Industrial Workers Union affiliated to Sea-farers International Union of N.A., AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3. All production and maintenance employees of Re-spondent employed at its Christiansted, St. Croix, U.S.Virgin Islands, plant, excluding all managerial and pro-fessional personnel, specialists, drivers, messengers, officeclerical employees, and all guards and supervisors as de-fined in Section 2(11) of the Act, constitute a unit appro-priate for purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. The Union at all times hereto has been the exclusivebargaining representative of all employees in the afore-said appropriate bargaining unit within the meaning ofSection 9(a) of the Act.5. Respondent has, in violation of Section 8(a)(5) and(I) of the Act, refused on and after March 5, 1979, torecognize and bargain with the Union as the exclusiverepresentative of the employees in the appropriate unit.6. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act.THE REM D)YHaving found that Respondent has committed certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and from like or re-lated unfair labor practices, and that it take affirmativeaction provided for in the recommended Order below,which I find necessary to effectuate the policies of theAct.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDERSThe Respondent, Roza Watch Corp., Christiansted, St.Croix, U.S. Virgin Islands, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to recognize and bargain collectively withthe Union, United Industrial Workers Union affiliated toSeafarers International Union of N.A., AFL-CIO, as theexclusive bargaining representative of its employees inthe following appropriate unit:All production and maintenance employees of Re-spondent employed at its Christiansted, St. Croix,U.S. Virgin Islands, plant, excluding all managerialand professional personnel, specialists, drivers, mes-sengers, office clerical employees, and all guardsand supervisors as defined in Section 2(11) of theAct.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Recognize and, upon request, bargain collectivelywith the above-named Union as the exclusive representa-tive of all the employees in the appropriate unit de-scribed above with respect to rates of pay, wages, hoursof employment, and other terms or conditions of employ-ment, and, if an understanding is reached, embody suchan understanding in a signed agreement.(b) Post at its Christiansted, St. Croix, U.S. Virgin Is-lands, plant copies of the attached notice marked "Ap-pendix."6Copies of said notice, on forms provided bythe Regional Director for Region 24, after being dulysigned by Respondent's representative, shall be posted byit immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.I In the event no exceptions are filed as provided by Sec. 10246 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec 102 48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall he deemed waived for all purposes6 In the event that this Order is enforced by a Judgment of a UnitedStates Court (of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing allOrder of the National abor Relations Board "ROZA WATCH CORP. 287 288 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Notify the Regional Director for Region 24, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.